Exhibit 10.3

Third Amendment to the Nitric Acid Supply, Operating and Maintenance

Agreement by and among El Dorado Nitrogen, L.P. El Dorado Chemical Company

and Bayer MaterialScience LLC

(“Third Amendment”)

This Third Amendment dated as of this 25th day of June, 2013 and having an
effective date of July 1, 2014 (“Effective Date”), modifies and amends the
above-mentioned Nitric Acid Supply, Operating and Maintenance Agreement, by and
between Bayer MaterialScience LLC, a Delaware limited liability company
(hereinafter referred to as “BMS”), El Dorado Nitrogen, L.P., a Texas limited
partnership (hereinafter referred to as “EDNLP”) and El Dorado Chemical Company,
an Oklahoma corporation (hereinafter referred to as “El Dorado”).

RECITALS

WHEREAS, EDNLP, El Dorado and BMS are parties to that certain Nitric Acid
Supply, Operating and Maintenance Agreement, having an effective date of
October 23, 2008 and amended by the First Amendment effective July 1, 2009 and
the Second Amendment dated June 16, 2010 (as amended, the “Agreement”), and

WHEREAS, the parties desire to and have agreed to amend the Agreement,

NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, and intending to be legally bound, the parties agree as
follows:

AGREEMENT

 

1. Definitions. Capitalized terms used herein not otherwise defined herein shall
have the meaning specified in the Agreement.

 

2. Section 1.31, Egress Fee. Delete Section 1.31, Egress Fee in its entirety and
replace with the following:

“Egress Fee—The throughput charge of *** per ton of Surplus Nitric Acid (one
hundred percent assay basis) shipped from the Nitric Acid Facility pursuant to
Section 5.2 hereof.”

 

3. Section 1.39, Expiration Termination Fee. Delete Section 1.39, Expiration
Termination Fee in its entirety and replace with the following:

“Expiration Termination Fee – Shall mean ***.”

 

4. Section 1.62, Operating Fee Monthly Charge. Delete Section 1.62, Operating
Fee Monthly Charge in its entirety and replace with the following:

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

“Base Operating Fee Monthly Charge—Shall mean a fixed fee of *** per year
divided by 12. The Base Operating Fee Monthly Charge is subject to adjustment
upon mutual written agreement after the Initial Term and upon the expiration of
each subsequent Renewal Term. The Base Operating Fee Monthly Charge may be
increased if the criteria defined in Base Operating Fee Monthly Charge
Adjustments are met.”

 

5. Section 1.62(A), Base Operating Fee Monthly Charge Adjustments. Add
Section 1.62(A), Base Operating Fee Monthly Charge Adjustments after
Section 1.62, Base Operating Fee Monthly Charge as follows:

“Base Operating Fee Monthly Charge Adjustments—During the first Renewal Term
only, and based on each twelve month period from July1 through June 30, the Base
Operating Fee Monthly Charge may be adjusted based on the following performance
criteria:

***

 

6. Section 1.70, Renewal Term. Delete Section 1.70, Renewal Term in its entirety
and replace with the following:

“Renewal Term—The renewal term of this Agreement subsequent to the Initial Term
shall be seven (7) years in duration unless sooner terminated as provided
hereunder.”

 

7. Section 4.1(D), Base Operating Fee Monthly Charge. Delete Section 4.1(D)
Operating Fee Monthly Charge in its entirety and replace with the following:

“Base Operating Fee Monthly Charge—Within thirty (30) days of the conclusion of
each calendar month during each Operating Period, BMS shall also pay to EDNLP
the Operating Fee Monthly Charge in respect of the preceding calendar month.
***evaluate whether any Base Operating Fee Monthly Charge Adjustments have been
earned by EDNLP. ***.”

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

8. Section 4.2 (C) Electricity. The maximum consumption rate is increased from
65,000 KWH per day to 80,000 KWH per day.

 

9. Section 5.1(A)(i). Delete Section 5.1(A)(i) in its entirety and replace with
the following:

“5.1 Reimbursement and Rebate –

 

  (A) In addition to the various reimbursement payments due to BMS, in any
Operating Period, EDNLP shall reimburse BMS for ***. Reimbursement payments due
under this Section 5.1(A) shall be made by EDNLP, on an estimated basis within
30 days of the end of each calendar month and on an actual basis through a final
reconciliation within forty-five (45) days of the end of the relevant Operating
Period as provided below:

 

  (i) Monthly – The monthly reimbursement payment shall be calculated in
accordance with the following formula:

***

 

10. Section 5.1(B)(i). Delete Section 5.1(B)(i) in its entirety and replace with
the following:

“5.1 Reimbursement and Rebate –

 

  (B) In addition to the various reimbursement payments due to BMS, in any
Operating Period, EDNLP shall pay to BMS ***. Reimbursement payments due under
this Section 5.1(B) shall be made by EDNLP, on an estimated basis within 30 days
of the end of each calendar month and on an actual basis through a final
reconciliation within forty-five (45) days of the end of the relevant Operating
Period as provided below:

 

  (i) Monthly – The monthly reimbursement payment shall be calculated in
accordance with the following formula:

***

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

11. Section 5.1(B)(ii). Delete the third paragraph of Section 5.1(B)(ii) in its
entirety and replace with the following:

“Notwithstanding the foregoing, the rebate payments due BMS under this
Section 5.1(B) shall not result in EDNLP’s retention of less than *** per short
ton *** from such Surplus Nitric Acid sales; provided, however, that in the
event that the Net Sales Price less the reimbursement made under Section 5.1(A),
that amount divided by the total tons of Surplus Nitric Acid sold to third
parties, is less than *** per short ton of Surplus Nitric Acid, EDNLP will not
retain more than the Net Sales Price less the reimbursement made under
Section 5.1(A).”

 

12. Section 9.1(G), Nitric Acid Facility Capacity. Delete Section 9.1(G), Nitric
Acid Facility Capacity in its entirety and replace with the following:

“Nitric Acid Facility Capacity—EDNLP shall use reasonable efforts to operate and
maintain the Nitric Acid Facility to have a production capacity of *** short
tons of Nitric Acid per year, 100% acid basis.”

 

13. Section 10.1, Supply by BMS. Delete the first sentence of Section 10.1 in
its entirety and replace with the following:

“BMS shall supply to EDNLP at the Battery Limits of the Nitric Acid Facility the
Ammonia required for EDNLP’s use in manufacturing Nitric Acid and supplying Aqua
Ammonia to BMS; provided, however, that BMS shall not be obligated to supply
EDNLP with more than one hundred fifteen percent (115%) of the monthly Nitric
Acid Facility Capacity.”

 

14. Section 11.1, Provision of Utilities. Delete the second sentence of
Section 11.1, Provision of Utilities in its entirety and replace with the
following:

“EDNLP warrants that the quantities provided in Schedule 1 are a good faith
estimate of the quantities of Utilities it will consume at an annual production
rate of *** short tons of Nitric Acid per year.”

 

15. Section 22.2, Renewals. Delete Section 22.2, Renewals in its entirety and
replace with the following:

“Renewals—The Term of this Agreement shall be automatically renewed for five
(5) successive Renewal Terms each consisting of seven (7) years unless either
BMS or EDNLP has given the other party written notice of its intention not to
renew the Term of this Agreement not less than fifteen (15) months before the
expiration of the Initial Term or the current Renewal Term, or any subsequent
Renewal Term as the case may be. If either party gives such notice, then not
more than ninety (90) days nor less than sixty (60) days before the end of the
Term, BMS shall pay to EDNLP ***.”

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

16. Section 27, Payments. Delete the first sentence in Section 27, Payments in
its entirety and replace with the following:

“All amounts payable hereunder shall be paid in lawful money of the United
Stated on a net thirty (30) day basis, with interest to accrue thereafter at a
rate equal to the prime rate charged by Citibank, N.A.”

 

17. Exhibit A, Site Data, Section 1.5, Nameplate Capacity. Delete Section 1.5,
Nameplate Capacity in Exhibit A, Site Data, in its entirety and replace with the
following:

“Nameplate Capacity

The Nitric Acid Facility has a nameplate capacity of *** short tons (100% basis)
per year.”

 

18. Schedule 3, EDNLP Net Book Value. Delete Schedule 3, EDNLP Net Book Value in
its entirety and replace with the Schedule 3, EDNLP Net Book Value which is
attached hereto and incorporated herein.

 

19. Schedule 7. Delete Schedule 7 in its entirety and replace with the Schedule
7 which is attached hereto and incorporated herein.

 

20. No Other Changes. Subject to the changes immediately above, all other
provision of the Agreement remain in full force and effect without modification.

 

21. Representations and Warranties. BMS hereby represents and warrants to EDNLP,
and EDNLP represents and warrants to BMS as follows:

 

  (a) this Third Amendment has been duly and validly authorized, executed and
delivered by such party and constitutes the legal, valid and binding obligations
of each such party enforceable against it in accordance with their respective
terms; and

 

  (b) the execution, delivery and performance of this Third Amendment by such
party will not:

 

  (i) violate or conflict with its charter or bylaws;

 

  (ii) breach or result in a default (or an event which, with the giving of
notice or the passage of time, or both, would constitute a default) under,
require any consent under, result in the imposition of any lien under or give to
others any rights or termination, acceleration, suspension, revocation,
cancellation or amendment of any agreement to which it is a party;

 

  (iii) breach or otherwise violate any order, writ, judgment, injunction or
decree issued by any governmental person or entity which names such party or is
directed to such party or any of its respective properties or assets;

 

  (iv) violate any Laws; or

 

  (v) require any consent, authorization, approval, exemption or other action
by, or any filing, registration or qualification with, any governmental

 

  (vi) person or entity other than those which have been made or obtained prior
to the date hereof.

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

22. Counterparts; Telefacsimile Execution. This Third Amendment may be executed
in any number of counterparts, and by each of the parties on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all of which shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Third Amendment by electronic scan or telefacsimile
shall be equally as effective as delivery of a manually executed counterpart of
this Third Amendment. Any party delivering an executed counterpart of this Third
Amendment, but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability or binding effect of this Third Amendment.

In witness whereof, the parties hereto have executed this Third Amendment to the
Nitric Acid Supply, Operating and Maintenance Agreement effective the date
stated above.

 

Bayer MaterialScience LLC     El Dorado Nitrogen, L.P. By:   /s/ Demetri
Zervoudil     By:   /s/ Anne O. Rendon Name:   Demetri Zervoudil     Name:  
Anne O. Rendon Title:   SVP NAFTA PROCUREMENT     Title:  

President of the General Partner

of El Dorado Nitrogen, L.P., El Dorado Acid LLC

      El Dorado Chemical Company       By:   /s/ Tony M. Shelby       Name:  
Tony M. Shelby       Title:   Vice President      

 

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

Schedule 3

EDNLP Net Book Value

***

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

Schedule 3

EDNLP Net Book Value

***

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.



--------------------------------------------------------------------------------

Schedule 3

EDNLP Net Book Value

***

 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.